Exhibit 10.78

English Translation

 

 

BUSINESS OPERATION AGREEMENT

The Business Agreement (hereinafter referred to as the “Agreement”) was entered
into on September 30, 2015:

By and among:

Party A: Baina Zhiyuan (Beijing) Technology Co., Ltd.

Party B: Baina (Wuhan) Information Technology Co., Ltd.

Party C: YANG Yongzhi ID number: 422123197810104218

Party D: Beijing Changyou Star Digital Technology Co., Ltd.

For the purpose hereof, Party A, Party B, Party C and Party D are referred to
each a “party” and collectively herein as the “parties”.

Whereas

 

1 Party A is a wholly foreign-owned limited liability company legally
established and validly existing under the laws of the People’s Republic of
China.

 

2 Party B is a limited liability company legally established and validly
existing under the laws of the People’s Republic of China; Party C and Party D
are Party B’s shareholders.

 

3 Party A and Party B have concluded business relationships through the
Exclusive Technology Consulting and Services Agreement and other agreements,
under which, Party B shall pay all kinds of prices to Party A. Therefore, Party
B’s daily operational activities will have substantial impacts on its ability to
make corresponding payments to Party A.

Therefore, the parties hereto agree as follows for mutual compliance through
friendly consultations and in the principles of equality and mutual benefit:

 

I. Omissions

In order to guarantee Party B’s performance of various agreements between Party
A and Party B and of various obligations to Party A, Party B and its
shareholders Party C and Party D hereby agree that, without prior written
consent of Party A or other parties designated by Party A, Party B will not
undertake any transactions possibly having substantial influence on its assets,
operations, personnel, obligations, rights or the company’s operations,
including but not limited to the following:

 

1. it will not sell, transfer, mortgage or otherwise dispose of any assets,
business or income, or allow to create any other security interests thereon
(except those during normal or daily business course or disclosed to Party A and
obtained Party A’s prior written consent);

 

2. reach any transactions materially having adverse effects on its assets,
liabilities, operations, equity and other legitimate rights (except those during
normal or daily business course or disclosed to Party A and obtained Party A’s
prior written consent).

 

3. distribute in any form dividends or bonus to Party B’s shareholders.

 

4. incur, inherit, provide guarantee for or allow any debts, except the debts
(1) other than borrowing during normal or daily business course; (ii) disclosed
to Party A and obtained Party A’s prior written consent.

 

5. by the resolutions of shareholders’ meeting, increase or reduce the company’s
registered capital, or otherwise change the structure of the registered capital.

 

6. supplement, change or modify in any form the company’s articles of
association, or change its business scope.

 

7. modify or remove any director or to replace any senior officers.

 

1



--------------------------------------------------------------------------------

English Translation

 

 

 

8. alter the company’s normal business program or modify any of the company’s
major internal rules and regulations.

 

9. make major changes to the company’s business management pattern, marketing
strategy, business policy, or customer relations.

 

10. conduct any activities beyond the normal scope of business or operate any
business of the company by using any manner not consistent with part one or any
unusual way.

 

11. merge or ally with any person, or purchase, or invest in any person.

 

II. Operation Management and Personnel Arrangements

 

1. Party B and its shareholders Party C and Party D hereby agree to accept
advices on the company’s policies in terms of the company’s staff employment and
dismissal, daily management and financial management system and so on provided
by Party A from time to time.

 

2. Party B and its shareholders Party C and Party D hereby agree that, Party C
and Party D will elect the candidate designated by Party A as Party B’s
executive director and appoint the persons designated by Party A as its general
manager, chief financial officer and other senior officers according to the
procedures stipulated in laws and regulations and the company’s articles of
association.

 

3. If the above director or senior officers of Party A leave, whether
voluntarily or dismissed by Party A, they will at the same time disqualified for
any of Party B’s post. In such a case, Party B, Party C and Party D will
immediately dismiss the above persons from any post taken in Party B, and
immediately elect and employ other persons separately specified by Party A.

 

4. For the purpose of the third paragraph of this article, Party C and Party D
will, in accordance with the laws, the company’s articles of association and the
Agreement, take all the necessary internal and external programs in order to
complete the above dismissal and appointment process.

 

5. Party C and Party D respectively agree that: at the same time of the
Agreement, it will sign a Power of Attorney attached, under which, Party C and
Party D will irrevocably authorize the individual appointed by Party A and its
executive director (hereinafter referred to as “Party A’s Representative”), to
exercise its rights as a shareholder on his behalf and all shareholders’ voting
rights enjoyed by shareholders at Party B’s shareholders’ meeting in the name of
shareholders. Party C and Party D further agree to replace at any time Party A’s
Representative authorized in the above Power of Attorney as required by Party A.

 

III. Entire Agreement and Modifications

 

1. The parties hereby confirm that the Agreement is fairly and reasonably made
of by and among the parties on the basis of equality and mutual benefit. For all
the discussions, negotiations and written agreements by and among the parties
with respect to the contents hereof before the conclusion of the Agreement, if
inconsistency with the Agreement, the Agreement shall prevail.

 

2. Any modification, supplement or change of the Agreement shall be made in
writing form and may not take effect before sealed by Party A, Party B and Party
D and signed by Party C. The modifications and supplements to the Agreement
constitute an integral part hereof and bear the same legal effect as the
Agreement.

 

IV. Confidentiality

 

1. The parties agree to take all reasonable measures to keep confidential the
execution, terms and performance the Agreement, and any other party’s
confidential information and information understood or accessed in the
performance hereof (the “Confidential Information”); without the prior written
consent of the providing party, the Confidential Information shall not be
disclosed, given or transferred to any third party.

 

2



--------------------------------------------------------------------------------

English Translation

 

 

 

2. For the following information, the above restrictions will not apply:

 

(1) materials can be obtained by a general public at the time of disclosure.

 

(2) materials can be obtained by a general public after the disclosure not due
to the fault of one party hereto.

 

(3) materials that are not obtained from the other party directly or indirectly
and the party hereto can prove that it has already known before disclosure.

 

(4) the party hereto has the duty to make disclosure to the relevant government
departments, stock exchanges or other institutions or for its normal operation
needs, directly disclose the Confidential Information to the legal and
accounting counsel as required by law.

 

3. The parties agree that this clause will survive changes, revocation or
termination of the Agreement.

 

V. Validity and Term

 

1. The Agreement will take effect as of the date first written above after
sealed by Party A, Party B and Party D and signed by Party C.

 

2. Unless Party A early revokes the Agreement, the Agreement is valid for ten
years, commencing from the effectiveness date hereof. Before the expiration
hereof, the parties shall extend the term of the Agreement as required by Party
A at the request of Party A and as required by Party A, separately sign the
Business Agreement or continue performing the Agreement.

 

VI. Termination

 

1. If any agreement between Party A and Party B terminates or expires, Party A
shall have the right to terminate all agreements between them, including but not
limited to the Exclusive Technology Consulting and Services Agreement.

 

2. During the term hereof, Party B and its shareholders, Party C and Party D
shall not terminate the Agreement in advance. Party A is entitled to terminate
the Agreement at any time by sending prior written notice thirty days in advance
to Party B and its shareholders.

 

3. The parties may terminate the Agreement upon negotiations.

 

VII. Applicable Laws and Disputes Resolution

 

1. Applicable Laws

Conclusion, validity, performance, interpretation, and disputes resolution of
the Agreement shall be governed by the laws of China.

 

2. Arbitration

If and in the event that the parties hereto have disputes on the interpretation
and performance of the terms hereunder, the parties shall solve the same upon
negotiations in good faith. Where an agreement fails to be concluded within
thirty days after one party requests in writing to settle the disputes through
negotiation, either party agrees to submit the said disputes to China
International Economic and Trade Arbitration Commission for arbitration under
its arbitration rules then in force. Arbitration place is Beijing and the
arbitration will be proceeded in Chinese. The arbitral award is final and
binding on all parties hereto. This article will survive the termination or
revocation of the Agreement.

 

3



--------------------------------------------------------------------------------

English Translation

 

 

 

VIII. Force Majeure

 

1. “Force Majeure” means all events that cannot be controlled or predicted by
any party hereto, or even predictable but inevitable, and hinder that party from
fulfilling its obligations hereunder in whole or in part. Such events include
but are not limited to any strike, factories closure, explosion, marine perils,
natural disasters or public enemy, fires, floods, sabotage, accidents, war,
riot, insurrection, and any other similar events.

 

2. Where any Force Majeure events occur, leading to the affected party’s
inability to perform any obligations under the Agreement, during the period when
the force majeure event lasts, the obligations hereunder therefore blocked shall
be suspended, and the performance date shall be automatically extended to the
end of the force majeure event, and the affected party will not be subject to
any penalty.

 

3. In case of any Force Majeure, the affected party shall immediately notify the
other party in written form, and provide appropriate evidence proving the
occurrence of that Force Majeure and its duration. The affected party shall use
all reasonable efforts to terminate the Force Majeure.

 

4. When any Force Majeure occurs, the parties shall immediately negotiate to
find a fair solution, and shall also use all reasonable efforts to minimize the
consequences of that Force Majeure.

 

5. If the Force Majeure event lasts for over ninety days, and the parties failed
to agree on a fair solution, either party is entitled to terminate the
Agreement. If the Agreement is terminated according to the foregoing provisions,
there will be no new rights or obligations, but the rights and obligations
incurred before the termination of the Agreement will survive the termination
hereof.

 

IX. Miscellaneous

 

1. For any decisions involving in Party A’s written consent, proposals,
designation and others having important impacts on Party B’s day-to-day
operations, they shall be made by Party A’s executive director.

 

2. Party C and Party D promise that, regardless of any changes to Party C’s or
Party D’s shareholdings in Party B in the future(except zero), the Agreement
shall still be binding upon Party C and Party D, and the Agreement applies to
all equity held by Party C and Party D at then time.

 

3. Notices

All notices or other communications as required in the Agreement shall be in
writing in Chinese and delivered by personal delivery (including EMS) or
registered airmail. Where the mailing address is changed without written notice,
all notices and communications shall be sent to the following address:

Party A: Baina Zhiyuan (Beijing) Technology Co., Ltd.

Address: South 2-1-6, Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian District,
Beijing

Zip code: 100000

Party B: Baina (Wuhan) Information Technology Co., Ltd.

Address: 3/F, Building A2, Financial Harbor Phase I, No.77 Optics Valley Avenue,
East Lake High-tech Development Zone, Wuhan, Hubei

Zip code: 430000

Party C: YANG Yongzhi

Address: No.14 South Avenue, Chaoyang Gate, Foreign Enterprise Service Company,
Chaoyang District, Beijing

Zip code: 100000

Party D: Beijing Changyou Star Digital Technology Co., Ltd.

 

4



--------------------------------------------------------------------------------

English Translation

 

 

 

Address: Room A-1049, 2/F, No.3 Building, No.30 Yard, Shixing Street,
Shijingshan District, Beijing

Zip code: 100043

 

4. Notice and Service

Notices and communications shall be considered served:

 

(1) on the receipt of the receiving party if by personal delivery (including
EMS).

 

(2) on the third day as of the date shown on the post office’s receipt if by
registered mail.

 

5. Severability

Without prejudice to other provisions of the Agreement, if any provision of the
Agreement or any part thereof is held invalid, illegal, or unenforceable, or
violates public benefits, the validity, legality, and enforceability of the
remainder hereof will not be affected or damaged thereby. All parties shall
sincerely negotiate a clause to the satisfaction of all parties to replace the
invalid one.

 

6. Successors

The Agreement is binding on the parties’ legal successors and assignees.

 

7. Waiver

Any one party’s failure to exercise or timely exercise the rights under the
Agreement may not be considered as a waiver of those rights and any single
exercise will not affect that party’s exercise of any other rights in the
future.

 

8. Language and Counterparts

The Agreement is made in four copies in Chinese of the same legal effect. Each
party holds one.

(The remainder of this page is intentionally left blank.)

 

5



--------------------------------------------------------------------------------

English Translation

 

 

 

(Signature Page of the Business Agreement)

Party A: Baina Zhiyuan (Beijing) Technology Co., Ltd.

(Seal)

Party B: Baina (Wuhan) Information Technology Co., Ltd.

(Seal)

Party C: YANG Yongzhi

(Seal)

Party D: Beijing Changyou Star Digital Technology Co., Ltd.

(Seal)

 

6